Citation Nr: 0907685	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  05-26 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the sural nerve, to include as a result of 
exposure to Agent Orange and as secondary to service-
connected degenerative arthritis of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) prior to 
July 21, 2008.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 
1966 to September 1969.  He also had subsequent service in 
the National Guard from April 1972 to September 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision which granted 
service connection for PTSD and assigned a 50 percent rating, 
effective from July 7, 2003, and from December 2004 and May 
2005 rating decisions that denied service connection for 
peripheral neuropathy.  The decisions were rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In October 2008, the RO granted a 100 
percent schedule rating for PTSD, effective from July 21, 
2008. 


FINDINGS OF FACT

1. The Veteran had active military service in the Republic of 
Vietnam during the Vietnam era and is presumed to have been 
exposed to Agent Orange.  

2.  Peripheral neuropathy was not manifest during service or 
to a compensable degree within one year of service discharge, 
is not related to any in-service disease or injury, and was 
not caused or aggravated by the service-connected low back 
disability.

3.  Before May 27, 2004, the Veteran's PTSD was manifested by 
no more than occupational and social impairment with reduced 
reliability and productivity.  

4.  From May 27, 2004 to July 20, 2008, the Veteran's PTSD 
has been manifested by total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy of the sural nerve have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).  

2.  The criteria for entitlement to a disability evaluation 
in excess of 50 percent for the Veteran's service-connected 
PTSD have not been met for the period before May 27, 2004.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.30, Diagnostic Code 9411 (2008).

3.  The criteria for entitlement to a disability evaluation 
of 100 percent for the Veteran's service-connected PTSD have 
been met effective May 27, 2004 to July 20, 2008.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.30, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1)  
Veteran status; (2) existence of a disability; (3) a 
connection between the  Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and he was afforded VA 
examinations. The Board finds that no additional assistance 
is required to fulfill VA's duty to assist. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

As to the claim for service connection, the VCAA duty to 
notify was satisfied by way of letters sent to the Veteran in 
October 2004 and February 2005 that fully addressed all 
notice elements and was sent prior to the initial RO 
decisions in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records, VA 
outpatient treatment records, and private treatment records.   
Additionally VA examinations were conducted and opinions were 
rendered.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination / determinations as to this claim. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection for Peripheral Neuropathy

The service treatment records (STRs) for the Veteran's active 
service from 1966 to 1969 show no complaint of or treatment 
for peripheral neuropathy.  His August 1969 separation 
examination report shows no pertinent complaint and 
neurologic evaluation was normal.  Service treatment records 
during his National Guard service from April 1972 to 
September 1990 do not show any complaint or treatment for 
peripheral neuropathy.  It is noted that in January 1979, the 
Veteran had a back injury while on inactive duty for training 
and was found to have a lumbar strain.  He is currently 
service connected for a lumbar spine disorder.  

Post-service, the Veteran complained of mild diffuse numbness 
in his lower legs in July 1994.  Walter W. Eckman, M.D. 
stated that he wondered if the veteran may have a mild 
peripheral neuropathy and suggested that he check with a 
doctor to see if he may potentially have diabetes.  

The Veteran was noted to have left leg numbness on private 
examination in February 2002.  In March 2002, it was noted 
that the Veteran had left leg numbness with the date of onset 
as July 30, 2001, due to a work injury.  Peripheral 
neuropathy of the sural nerve was found on VA nerve 
conduction study in May 2004.  VA outpatient treatment 
records show treatment in May 2006 for a complaint of 
peripheral neuropathy.  

In October 2007, the Veteran underwent a VA peripheral nerves 
examination.  The claims file was reviewed and the Veteran's 
history was documented.  He was examined, and the examiner 
diagnosed mild to moderate peripheral sensory neuropathy.  A 
serological neuropathy workup was scheduled.  The examiner 
stated that while peripheral neuropathy can aggravate a 
radiculopathy it does not appear to be doing so to any great 
extent.  In a December 2007 addendum, it was noted that B12 
Folate and blood glucose were normal.  The RPR result had not 
been provided at that time.   The examiner offered the 
opinion that the peripheral neuropathy is bilateral and is 
not secondary to the S1 nerve root injury.  A further 
addendum was given in February 2008 in which the examiner 
stated that to update the serological neuropathy work up, the 
RPR was non-reactive.  The examiner also stated that it was 
not possible that the traumatic event in 1979 when the 
Veteran was injured during National Guard duty was 
responsible for the later development of peripheral 
neuropathy.  It was noted that there is no known mechanism by 
which a focal musculoskeletal injury to the back can years 
later produce peripheral polyneuropathy.  

The law provides that a claimant, who, during active service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  38 U.S.C.A. § 1116(f) (West 2002).

The Veteran's DD Form 214 reflects that he served in Vietnam.  
It is also noted that he was awarded the Vietnam Service 
Medal with Three Bronze Service Stars and the Vietnam 
Campaign Medal.  Accordingly, the Veteran served in the 
Republic of Vietnam during the Vietnam Era, (January 9, 1962 
to May 7, 1975) and is presumed to have been exposed to 
herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii) (2008).  

The first requirement for any service connection claim is 
competent evidence of the existence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
Veteran was diagnosed with peripheral neuropathy in May 2004, 
so there is confirmation he has this condition.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R. § 3.307(a)(6).  The following diseases are associated 
with herbicide exposure for the purposes of the presumption: 
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).

VA regulations state that, for the purposes of 38 C.F.R. § 
3.309(e), the term "acute and subacute peripheral neuropathy" 
means "transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset. "  38 C.F.R. 
§ 3.309(e), Note 2.  For the presumption to apply, the  
Veteran's peripheral neuropathy must have become manifest to 
a degree of 10 percent or more within a year after the last 
date the  Veteran was exposed to an herbicide agent during 
military service.  38 C.F.R. § 3.307(a)(6)(ii).  

This presumption does not apply to the Veteran for two 
reasons.  First, he was not diagnosed with peripheral 
neuropathy until May 2004, more than 35 years after leaving 
active service (and, by implication, Vietnam) in February 
1969.  Second, he has been treated for peripheral neuropathy 
for over two years and it has not resolved.

Although the Veteran is shown to have served in Vietnam, and 
is therefore presumed to have been exposed to Agent Orange, 
as his peripheral neuropathy is not shown to be acute or 
subacute, and to have become manifest to a degree of 10 
percent or more within one year of service in the Republic of 
Vietnam, presumptive service connection is not warranted.  
See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2008).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the  Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a Veteran from establishing service connection with 
proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Peripheral neuropathy may be presumed to have been incurred 
in service if it is manifest to a degree of 10 percent within 
one year of discharge from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

The Veteran had additional service with the National Guard.  
The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).   Presumptive periods do not apply to ACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated while 
performing ACDUTRA or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131 (West 2002).

Service connection also cannot be established on the 
alternative direct incurrence basis.  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  The Veteran's STRs for his 
period of active service from September 1966 to September 
1969 are completely unremarkable for any complaints, 
diagnosis of, or treatment for peripheral neuropathy.  The 
disorder is not shown within one year of service discharge 
and not until many years thereafter.  Additionally, there is 
no post-service medical evidence linking his peripheral 
neuropathy to his period of military service.  As to his 
National Guard service, although he did sustain a back injury 
during INACDUTRA, the STR show no treatment for peripheral 
neuropathy.  

A VA examiner has offered the opinion that the Veteran's 
peripheral neuropathy is not related to his military service 
including the injury that the Veteran received in 1979 while 
on active duty in the National Guard.  This opinion is 
rendered after examining the claims file and evaluating the 
Veteran and is offered with rationale.  Additionally, it 
stands uncontradicted in the record. 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against service connection 
for peripheral neuropathy on a direct basis.  When, as here, 
the preponderance of the evidence is against the claim, the 
benefit-of-the- doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  A secondary service 
connection claim requires competent medical evidence to 
connect the asserted secondary condition to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); see Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994).  Secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310 and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 and under the new regulation 
VA will not concede aggravation unless there is a baseline 
for the claimed disability shown by medical evidence created 
prior to the claimed aggravation.  71 Fed. Reg. 52,747 (Sept. 
7, 2006) (now codified at 38 C.F.R. § 3.310).  Although there 
was an amendment to § 3.310, the Veteran filed his claim 
prior to October 10, 2006, the effective date of the change.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  The more 
liberal version is applicable to the appeal as the new 
version would have impermissible retroactive effect.  See VA 
O.G.C. Prec. Op. No. 7-2003.  

The evidence of record reflects that the Veteran has 
peripheral neuropathy as confirmed on diagnostic testing in 
May 2004.  In addition, service connection is in effect for a 
low back disorder.  However, there is of record an opinion 
from a VA examiner in which he states that the peripheral 
neuropathy is not secondary to the S1 root injury.  This 
opinion was offered after examining the Veteran and reviewing 
the claims file and it stands uncontradicted in the record.  
See generally Prejean v. West, 13 Vet. App. 444, 448-89 
(2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

The Board finds that, because the probative evidence of 
record is against a link between the peripheral neuropathy 
and the service-connected low back disability, secondary 
service connection for peripheral neuropathy is not warranted 
based on causation or aggravation.  In this regard, the 
record does not show that the peripheral neuropathy is due to 
the low back disorder or that the peripheral neuropathy is 
aggravated by the low back disorder.  The Board would point 
out that while a VA examiner has stated that the Veteran has 
S1 radiculopathy due to his prior back injury and that 
peripheral neuropathy could aggravate a radiculopathy, this 
is not a basis to grant secondary service connection for 
peripheral neuropathy since the evidence must show that the 
peripheral neuropathy is aggravated by the service-connected 
disability.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





Increased Initial Evaluation for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the  Veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the  Veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§  
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).   In cases where the 
original rating assigned is appealed, consideration must be 
given to whether the Veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Service connection for PTSD was granted by the RO in August 
2004, and a 50 percent evaluation was assigned from July 7, 
2003.  The Veteran disagreed with the 50 percent evaluation 
assigned and this appeal ensued.  During the course of the 
appeal the RO increased the Veteran's rating to 100 percent 
effective from July 21, 2008.  The issue before the Board is 
whether a higher rating is warranted for the Veteran's PTSD 
prior to the July 21, 2008 assignment of the 100 percent 
evaluation.  

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411. 38 C.F.R. § 4.130 (2008).  
A 50 percent rating is assigned under when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation, is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for the following: 
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2005).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.)  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id. Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).  

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the  Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.




VA outpatient treatment records show that the Veteran was 
treated beginning in 2003.  In March 2003, he underwent a VA 
mental health screening.  The Veteran stated that he could 
not control his temper and needed to calm down.  He reported 
irritability, interrupted sleep and intrusive thoughts.  It 
was noted that the Veteran is employed, and has been married 
for over 30 years.  He had adequate grooming and hygiene.  He 
had no hallucinations, delusions, paranoia, or intrusive 
thoughts as well as no homicidal or suicidal ideation.  His 
insight was poor and his judgment was good.  He was oriented 
to person, place, time and situation.  There was no Axis I 
diagnosis and the GAF was 55.  

In May 2003, the Veteran underwent a VA psychiatric 
evaluation and he reported that he got upset sometimes and 
lost his temper.  He stated that he has a quick temper and 
that people are afraid of him, including his two sons.  He 
stated that he had trouble sleeping.  He was noted to work as 
a long haul truck driver.  He reported that he had no hobbies 
and spent time with his wife when he was not working.  He had 
no previous suicide attempts and no history of violence.  His 
appearance was clean and his demeanor was cooperative.  He 
was alert and oriented to person place and time.  His affect 
was appropriate.  He had no suicidal or homicidal ideation.  
The Axis I diagnosis was deferred and the GAF was 60.  

The Veteran underwent a VA psychiatric evaluation in July 
2003.  It was noted that the Veteran had been evaluated in 
May 2003 when he complained of hyperarousal and irritability.  
It was reported that he had no previous suicidal attempts, 
and no history of violence.  He was noted to be married for 
thirty three years, it was reported that he had two sons.  He 
reported that his older son avoids contact with him and that 
he sees his grandsons once a year.  He stated that the 
younger son came around.  He reported being employed as a 
truck driver.  The examiner noted that the Veteran was neatly 
groomed.  His speech was at a normal rate, tone and volume 
though somewhat pressured.  His affect was anxious.  The 
Veteran reported having sleep problems.  He was noted to be 
alert and oriented with judgment grossly intact.  His insight 
was fair. He had no suicidal or homicidal ideation.  The 
finding was PTSD related to military experiences in a combat 
zone. His GAF was 55.  In December 2003, it was noted that 
the Veteran thought that Prozac might be helping him.  It was 
noted that he was talking to more people and he was more 
spontaneous in initiating conversation.  

A January 2004 statement from a VA social worker shows that 
the Veteran has PTSD and showed symptoms including 
hyperarousal, paranoia in public, constant locking and 
checking doors at home, anxiety, irritability, intrusive 
thoughts of Vietnam, fleeting thoughts of suicide, survivor 
guilt, sleep disturbances and startle response.  It was noted 
that the Veteran's functioning has been affected in all areas 
of his life including family life, work habits and choice of 
employment.  In March 2004, the Veteran complained of 
depression and flashbacks.  At that time the examiner noted 
that the Veteran had occasional vague thoughts of suicide.  
In 2003 and 2004, he and his wife participated in family 
group sessions at VA.  

On May 27, 2004, the Veteran underwent a VA PTSD examination.  
The Veteran's wife stated that he became a truck driver to 
avoid involvement with anyone.  It was noted that a note from 
a VA social worker showed that the Veteran was in ongoing 
therapy.  The Veteran reported that he had recently received 
a pink slip after 29 years with the company.  He stated that 
he was let go because he is currently on too many 
medications.  He reported increasing sleep and intrusive 
thoughts since 9/11.  He noted having panic attacks several 
times a year.  He stated that he has often thought of 
suicide, but never had a suicidal effort of definite plans.  
He noted that he went to church occasionally, and that he was 
not active with Veteran's organizations, had no close 
friends, and is not close to his grown sons.  The examiner 
noted that his mood was of moderate depression.  There were 
no delusions, hallucinations, or evidence of speech or 
thought disorder.  He was noted to have chronic insomnia.  
The diagnosis was, PTSD and the GAF was 45-55 with some 
fluctuations over time. 

Private records show that in September 2004 the Veteran 
underwent a mental status evaluation.  The Veteran reported 
that he was last employed until June 2004 when he was 
released on a general layoff.  The Veteran reported that he 
had symptoms which included being short tempered.  On 
examination, he was noted to have a restricted affect, mild 
anxiety and a slightly depressed mood.  He was oriented times 
three, relatively alert, and quite circumstantial in his 
answers.  He denied having auditory hallucinations but 
reported that he sees people doing things in group that 
others would not normally see.  He reported that he thinks 
about suicide and that it would be easy for him to wreck a 
motor vehicle.  The examiner noted that the Veteran had fair 
recent memory and good remote memory with fair to good 
abstract thinking and fair to good judgment.  PTSD by client 
report only, was among the diagnoses.  The examiner noted 
that the Veteran would have difficulty maintaining 
concentration and attention for more than 4 or 5 hours and 
would have trouble interacting appropriately with co-workers 
and accepting supervision.  The prognosis for significant 
improvement over the next twelve months was noted to be 
guarded.  

VA treatment in October 2004 shows that the Veteran reported 
sleeping better.  He stated that he had retired from his job 
after it was downsized and he was told they could not offer 
him another job because of his back problems.  The Veteran 
was neatly groomed and his speech was in anxious tones, 
mildly pressured and low in volume.  His affect was anxious 
and tense and his thought process was slightly disorganized.  
He reported having two extreme anger episodes recently.  He 
stated that he has put in some applications for work but that 
he has become demoralized by the reaction of potential 
employers when they get wind of his arthritic problems and 
the medications he takes.  There were no suicidal or 
homicidal ideations.  He was oriented with grossly intact 
judgment and fair to good insight.  PTSD was diagnosed.  

Records from the Vet Center show treatment and therapy 
sessions beginning in 2004.  VA treatment records show that 
in February 2005, the Veteran reported that he is doing 
volunteer work, going to the Vet Center 3 times a week and 
started taking guitar lessons.  In May 2005, it was noted 
that his biggest activity was with the Vietnam Veterans of 
America (VVA) and that they were sending him to a convention 
in Reno soon.  

In May 2005, the Veteran submitted a lay statement from his 
wife, in which she described the Veteran's symptoms as she 
observed them.  She stated that he was depressed and had 
guilt feelings.  She reported that he did not like crowds and 
that 



he believed that most places were not safe.  She noted 
problems with having a relationship with their oldest son, 
and being able to see their grandchildren.  

On VA outpatient treatment in May 2005, the Veteran was noted 
to have limited eye contact with anxious speech.  He 
described his mood as a lot of bad since the last time he was 
seen.  He reported family problems with his wife and his son, 
and the death of his older brother.  The examiner diagnosed 
prolonged PTSD, and that the Veteran was not able to function 
in any workplace, very difficult and limited community 
functioning.  

In October 2005, the Veteran underwent a VA vocational 
evaluation at his request to evaluate his employability and 
feasibility for vocational rehabilitation.  The Veteran 
reported that he worked as a truck driver for the past 32 
years.  He reported having significant problems in being 
around people and that when faced with other people, he 
becomes quite tense, anxious and is quick to react with 
unprovoked outbursts against others.  He stated that he had 
continuous problems at work ranging from several suspensions 
and threats to fire him to his temper.  He also stated that 
problems in relationships with other people have deteriorated 
severely in recent years due to his PTSD and that this as 
adversely affected his job, family and his ability to 
socialize with friends.  The examiner observed that the 
Veteran was oriented times three, was cooperative and 
responsive.  He was noted to have some impaired 
concentration.  His recent memory exhibited some impairment.  
It was noted that the Veteran had a long history of having 
difficulty in interacting with people at work, with family 
members and with friends.  The examiner stated that this 
inability to cope with the stress and pressures of 
competitive employment led to a deteriorating work 
performance for the last many years.  The examiner reported 
that the Veteran is extremely impaired in responding 
appropriately to supervision and to co-workers on the job and 
moderately impaired in being able to follow work 
instructions.  It was concluded that based on a review of the 
Veteran's medical records and the present evaluation, the 
severity of his symptoms limits his ability to process work 
procedures and instructions that are required in competitive 
employment.  It was reported that in addition, the emotional 
lability prevents him from getting along with co-workers 
without distracting them or exhibiting behavioral extremes.  
It was stated that these severe physical and psychiatric 
problems prevent the Veteran from being able to meet the 
demands of work on a sustained basis in a competitive work 
environment.  The examiner stated that these severe symptoms 
have been present for over 12 consecutive months, are chronic 
in nature, and have an extremely poor prognosis for 
improvement.  It was indicated that the Veteran is not 
employable nor is he feasible for vocational rehabilitation 
due to the severity of his physical and psychiatric problems 
(PTSD) and the poor prognosis for recovery. 

On a VA Form 21-4192, dated in November 2005, the Veteran 
indicated that he last worked in July 2004 and that the 
reason for termination for employment was job 
elimination/retirement.   

The Veteran underwent a VA psychiatric examination in 
November 2005.  It was noted that the Veteran had not worked 
in about one year.  He reported having mood instability and 
sleep.  He reported that he does not have any close friends.  
It was noted that the Veteran seems to be occupationally and 
socially impaired due to PTSD.  He was noted to have 
nightmares, and hyperviglance.  He denied any history of 
suicide attempts or homicidal ideations.  His behavior was 
appropriate, his affect was appropriate and his mood was 
irritable.  There were no delusions or hallucinations and he 
denied both suicidal and homicidal ideations.  He was noted 
to be alert and oriented times three and to have fair 
judgment, good abstraction and a good fund of knowledge.  The 
finding was, PTSD and the GAF was 45.  

VA outpatient record dated in November 2005 shows that the  
Veteran was very stressed in the wake of Hurricane Katrina 
and family problems including the death of his older brother.  
There was extremely limited eye contact with depressed mood.  
His affect was anxious, tense and irritable.  The examiner 
diagnosed PTSD, and that the Veteran was not able to function 
in any workplace, very difficult and limited community 
functioning.  In April 2006, March 2006, August 2006, January 
2007, June 2007, the same diagnosis was given. 

In September 2007, the Veteran was examined by VA.  He 
reported having a temper and that he had trouble with 
depression with poor sleep.  He reported that he 



hates crowds.  His wife reported that he is very irritable 
and difficult to get along with.  He reported that he spends 
time with members of VVA and that he is a Board member of 
that organization.  He reported going to church multiple 
times per week and that he has no friends outside of these 
organizations.  He reported that he retired 3 to 4 years 
prior.  On examination it was noted that he was groomed and 
clean, and was oriented times four.  His mood and affect were 
stable.  His contact with reality was intact and there was no 
indication of hallucination.  The examiner stated that in 
terms of the Veteran's social and occupational impairment, it 
appears that there is impairment in social functioning in 
that by his wife's report, it is hard to get along with him, 
and that he has not seen his children or grandchildren 
because they do not want to be around him since he is 
argumentative, irritable and due to his temper.  The examiner 
noted that there is evidence that he can sustain some social 
relationships in that he feels very connected to the VVA 
group and because he can relate to them as well as because it 
is a small group and he does not feel uncomfortable there.  
It was reported that in terms of work impairment, it appears 
that he conflict and difficulty with authority figures at 
work and was at one point on probation.  The examiner stated 
that it would seem that the PTSD symptoms resulted in reduced 
reliability and productivity for him in both social and 
occupational functioning.  PTSD was diagnosed and the GAF was 
45.  

In October 2007, and in February 2008, on VA outpatient 
treatment, the examiner diagnosed PTSD, and that the Veteran 
was not able to function in any workplace, very difficult and 
limited community functioning.  

Upon review of the evidence of record, the Board finds that 
prior to May 27, 2004, the Veteran's PTSD reflects no more 
than occupational and social impairment with reduced 
reliability and productivity required for a 50 percent 
evaluation.  In this regard, during this time period he was 
employed.  While he was noted to have little or no contact 
with his sons, he was in a long term marriage and spent his 
spare time with his wife.  He indicated that medication was 
helping him to interact with more people.  He denied any 
suicidal ideation, and there is no showing of continuous 
panic or depression.  His GAF scores were 55 and 60, which 
reflect moderate symptoms.  His judgment was noted to be good 
and grossly intact.  His speech was normal and he was 
described as having essentially appropriate hygiene and 
grooming.  He was oriented times three or four.  Thus, during 
this time period, the Veteran's rating of 50 percent is 
appropriate.  

However, from May 27, 2004, his symptoms increased.  It was 
noted that he exhibited thoughts of suicide.  He lost his job 
and reported having panic attacks.  There was some indication 
of hallucinations, and definite finding that he would have 
difficultly interacting with co-workers.  His GAF scores 
decreased to 45-55.  Extreme anger episodes are documented 
showing impaired impulse control.  His wife reported that he 
was depressed, did not like crowds, and that he had problems 
with his oldest son.  

The record has findings on VA outpatient treatment from 2005 
to 2007 that the Veteran is unable to function in any 
workplace and has limited community functioning.  
Additionally, he has been assigned GAF scores of 45 on VA 
examinations in November 2005 and in September 2007 which are 
indicative of serious symptoms including having no friends 
and being unable to keep a job.  

The reported GAFs of 45 indicating that the Veteran is unable 
to keep a job, the opinions that he is unable to function in 
any workplace and has limited community functioning, as well 
as the fact that the Veteran has apparently not been 
gainfully employed since at least May 2004, support a finding 
that a 100 percent evaluation is warranted.  Additionally, 
the Veteran has been noted to have no friends, and associates 
only with his fellow members of VVA and his church members.  
Further, his wife has noted many difficulties in the 
marriage, and that the Veteran does not have relationships 
with his sons or grandchildren.  He has experienced 
depression, significant social isolation, heightened 
irritability, and anger.  He has repeatedly been found to 
have very difficult and limited community functioning.  

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).





In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms cause impairment in occupational and 
social functioning.  
Here, for the time period prior to May 2004, the record does 
not establish that the rating criteria are inadequate.  To 
the contrary, the very symptoms that the Veteran describes 
and the findings made by the various mental health 
professionals are the symptoms included in the criteria found 
in the rating schedule for mental disabilities.  And as 
discussed above, when Veteran's symptoms and the effects of 
his PTSD disability are compared to the criteria in the 
ratings schedule, ratings reflect the level of severity of 
his disability - that is, occupational and social impairment.  
Thus, the Board finds that the schedular criteria are not 
inadequate for rating this Veteran's PTSD disability. As a 
result, the other two steps in the analysis of extra-
schedular ratings need not be reached.  Referral for 
consideration of an 



extraschedular rating is, therefore, not warranted.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the sural nerve, to include as a result of exposure to 
Agent Orange and as secondary to service-connected 
degenerative arthritis of the lumbar spine, is denied.

A disability evaluation in excess of 50 percent for service-
connected PTSD for the period before May 27, 2004 is denied.  

A disability evaluation of 100 percent for service-connected 
PTSD effective from May 27, 2004 to July 20, 2008 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  


______________________________________________
P.M. DILORENZO
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


